—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered May 12, 1999, convicting him of burglary in the first degree, assault in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and endangering the welfare of a child (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that the trial court improperly refused to allow him to substitute attorneys. We disagree. The defendant’s request was based on conclusory assertions which did not suggest good cause for substitution. Further, the defendant’s claim that the trial court should have ascertained *489the “irreconcilable differences” between the defendant and defense counsel is without merit. No minimal inquiry is required when, as here, the defendant’s request is based on conclusory assertions (see, People v Frayer, 215 AD2d 862).
The defendant’s remaining contentions are either without merit, do not require reversal, or concern matters which are dehors the record. Santucci, J. P., S. Miller, Friedmann and Goldstein, JJ., concur.